Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments are moot in view of Pitolaj (US 4,913,951) and Jackman (US 2005/0155991).
Drawings
The previous drawing objection is still maintained and a reference number of a sleeve is necessary in Para. 27 of the spec, i.e., “a sleeve” with a unique reference number and the reference number should be shown in Fig. 3B instead of the name “sleeve” in Page 5 of the remarks, the image is captured and pasted in the following,

    PNG
    media_image1.png
    212
    555
    media_image1.png
    Greyscale
.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a sleeve” in claim 10 at line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(b) rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoakim (WO 2006/045536, IDS provided) in view of Pitolaj (US 4,913,951) and Jackman (US 2005/0155991).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, Pgp.P23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means Page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.
 
	Regarding claim 1, Yoakim teaches
A capsule (the capsule 1; Page 16, line 32, Fig. 6

    PNG
    media_image2.png
    953
    574
    media_image2.png
    Greyscale
) for use with an enclosing member (Page 11, lines 3-4) and 
(the capsule holder 13; Page 17, lines 24-25) of a beverage preparation device (Page 8, lines 31-32), and containing a substance (ground coffee, tea; Page 10, line 34) for the preparation of a potable beverage (espresso-style coffee; Page 5, line 28) by extracting (extraction; Page 1, line 14) and/or dissolving (dissolution; Page 1, line 15) the substance by a fluid (a liquid; Page 1, line 12) supplied under pressure (page 10, line 19) into the capsule by the beverage preparation device, the capsule comprising:

an aluminum capsule body (the base body 4; Page 16, lines 33-34 further disclosing a metal such as aluminum; Page 13, lines 18-19) having a central capsule body axis (the longitudinal body axis of “the base body 4”; Page 16, lines 33-34) and a total height (TH) (the height of “the base body 4”; Page 16, lines 33-34), said aluminum capsule body being provided with a bottom (the top wall 17 of the capsule 1; Page 10, line 32), a side wall (the side wall 7; Page 16, lines 33) and an outwardly extending flange (the flange-like rim 6; Page 16, line 31 wherein the horizontally flat part of “the flange-like rim 6” outwardly extends in Fig. 6),

an aluminum cover (a foil member 5; Page 10, line 17 further disclosing “the rest of the capsule (4, 5) is made of non- rubber elastic material and/or metal such as aluminium”; Page 22, lines 19-20) attached to the outwardly extending flange, the cover having a cover wall thickness (the foil thickness of “a foil member 5”; Page 10, line 1) and hermetically closing (closing off; Page 10, line 17) the capsule,

a sealing member (the solid ; Page 16, lines 28-29) for providing a fluid sealing contact (The sealing member covering only a portion of the side wall 7 of the base body 4 of the capsule 1; Page 16, lines 32-34) with the enclosing member of the beverage preparation device if the capsule is positioned in the enclosing member of the beverage preparation device and the enclosing member is closed (the assembly in closure of the bell member 9 and capsule holder 13; Page 15, lines 13-15) by the closing member of the beverage preparation device, such that the outwardly extending flange of the capsule and at least a portion (Page 16, line 30) of the sealing member of the capsule provide a sealing (covers both a portion of the side wall 7 and the area between the outer end of the flange-like rim 6 of the capsule 1 and said side wall 7; Page 16, line 30-32) between the enclosing member and the closing member of the beverage preparation device,

wherein the sealing member comprises a separate crushable element (a sealing member 8 having a non-symmetrical, i.e. L-shaped cross-section; Page 16, lines 34-36) which is not (the sealing member 8 can be a separate piece.; Page 12, lines 30-31) integrally formed together with the aluminum capsule body, said separate crushable element being made of aluminum (the material of the sealing member is the same as the one used for the capsule (e.g. a metal such as aluminum); Page 13, lines 17-19) and being provided on the capsule body at a side (both a portion of the side wall 7 and the area between the outer end of the flange-like rim 6 of the capsule 1 and said side wall 7; Page 16, lines 30-32) thereof, which side is - when seen from the outwardly extending flange - opposite the cover, 
wherein the separate crushable element consists of 
a surface (the flat top surface of “the flange-like rim 6”; Page 16, line 31 wherein the horizontally flat part of “the flange-like rim 6” outwardly extends in Fig. 6) of the outwardly extending flange (the flange-like rim 6; Page 16, line 31 wherein the horizontally flat part of “the flange-like rim 6” outwardly extends in Fig. 6) opposite the cover (a foil member 5; Page 10, line 17 further disclosing “the rest of the capsule (4, 5) is made of non- rubber elastic material and/or metal such as aluminium”; Page 22, lines 19-20).

	Yoakim Ryser discloses “the separate crushable element” and “a surface” as mapped above, but is silent regarding


	However Pitolaj discloses, to solve the problem of “producing a gasket having a ring-shaped configuration” (C8:62-63), i.e., “aluminum foil rings 66, cut to the same size and shape” (C9:1-2) in order “to protect the surface of the gasketing material during handling as well as during the pressure stages of the present process” (C6:12-16, Fig. 8

    PNG
    media_image3.png
    487
    340
    media_image3.png
    Greyscale
 wherein the spec discloses a problem to solve “the separate crushable element comprising a two Al-foils compressed to a washer, said washer being arranged on a surface of the outwardly extending flange opposite the cover”; PGPUB P27:2-5),

(the gasket assembly 60; C9:17, Fig. 8) consists of two Al-foils (aluminum foil rings 66, cut to the same size and shape; C9:1-2, Fig. 8) each having a thickness (thick; C6:20) of 0.3 m (0.001 inches thick; C6:19-20 wherein 0.001 inches is equivalent to 0.001 inches = (0.001)(25.4 mm/inch)(1000 m/mm) = 25.4 m > 0.3 m) compressed to a washer (the gasket assembly 60; C9:17, Fig. 8), said washer being arranged on a surface (intended usage of a mechanical element)
	
	The advantage of using Pitolaj’s gasket assembly 60 having two aluminum foil rings 66 is to produce “a gasket made from a material that is resilient yet highly resistant to corrosive chemicals and that also maintains a high tensile strength and dimensional stability at elevated temperatures and pressures” (C1:13-17).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yoakim with Pitolaj by replacing Yoakim’s sealing member 8 with Pitolaj’s gasket assembly 60 having two aluminum foil rings 66 in order to produce “a gasket made from a material that is resilient yet highly resistant to corrosive chemicals and that also maintains a high tensile strength and dimensional stability at elevated temperatures and pressures”.

	Pitolaj discloses “a thickness of 0.001 inches thick” as mapped above, but Yoakim with Pitolaj is silent regarding
a thickness of 0.3 m

	However, Jackman discloses, to solve the problem for “the aluminum foil used for these seals typically a few thousands of an inch thick” (P32:5-7, Fig. 1

    PNG
    media_image4.png
    703
    641
    media_image4.png
    Greyscale
 wherein the spec discloses the problem to solve “die cutting from 32 layers of 10 m Al-foil pressed together to a single washer”; P92:19-20), 

(the base thickness; P32:15) of 0.3 m (0.00001”; P32:23 which is same as 0.00001” = 0.00001 inch = (0.00001 inch)(25.4 mm/inch)(1000 m/mm) =  (0.01 inch)(25.4 mm/inch)(m/mm)= 0.254 m).

	The advantage of using Jackman’s 0.00001” foil thickness is to produce “an improved leak proof closure seal that includes a pressure activated self opening feature” (P3:5-7) and be “secured by a press fit” (P5:10).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yoakim in view of Pitolaj with Jackman by replacing Pitolaj’s “0.001 inch Al-foil thickness” with Jackman’s 0.00001” foil thickness in order to produce “an improved leak proof closure seal that includes a pressure activated self opening feature” and be “secured by a press fit”.

	Regarding claim 10, Yoakim in view of Pitolaj and Jackman discloses 
the washer (Yoakim: a sealing member 8 having a non-symmetrical, i.e. L-shaped cross-section; Page 16, lines 34-36) has an inner diameter  (Yoakim: the inner radius of “a sealing member 8 having a non-symmetrical, i.e. L-shaped cross-section”; Page 16, lines 34-36) and is provided with a sleeve (Yoakim: the inner cylindrical wall of “a sealing member 8 having a non-symmetrical, i.e. L-shaped cross-section”; Page 16, lines 34-36) extending towards the bottom of the capsule (Yoakim: the capsule 1; Page 16, line 32, Fig. 6), said sleeve being provided at the inner diameter.

	Regarding claim 16, Yoakim in view of Pitolaj and Jackman discloses
the sealing member (Yoakim: a sealing member 8 having a non-symmetrical, i.e. L-shaped cross-section; Page 16, lines 34-36) is loose (Yoakim: compressible; Page 16, line 29) from the side wall (Yoakim: the side wall 7; Page 16, lines 33) and the outwardly extending flange (Yoakim: the flange-like rim 6; Page 16, line 31).

	Regarding claim 17, Yoakim in view of Pitolaj and Jackman discloses
the outwardly extending flange (Yoakim: the flange-like rim 6; Page 16, line 31) is flat (Yoakim: as graphically disclosed in Fig. 6) and extends transversely (Yoakim: as graphically disclosed in Fig. 6) to the central capsule body axis (Yoakim: the vertically principal axis of “the capsule 1”; Page 16, line 32, Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoakim (WO 2006/045536, IDS provided) in view of Pitolaj (US 4,913,951) and Jackman (US 2005/0155991) as applied to claim1 above, and further in view of Ryser (EP 2,289,820).

	Regarding claim 2, Yoakim in view of Pitolaj, Jackman and Ryser discloses
the separate crushable element (Yoakim: a sealing member 8 having a non-symmetrical, i.e. L-shaped cross-section; Page 16, lines 34-36) is made of aluminum (Yoakim: the material of the sealing member is the same as the one used for the capsule (e.g. a metal such as aluminum); Page 13, lines 17-19) 

	Yoakim discloses “the separate crushable element is made of aluminum” as mapped above, but Yoakim in view of Pitolaj, Jackman and Ryser is silent regarding	
the separate crushable element is made of aluminum having an effective density of 10% Al.

	However, Ryser discloses, in the same field for “Capsule with Relief-shaped sealing member” (title, Fig. 2

    PNG
    media_image5.png
    843
    601
    media_image5.png
    Greyscale
    
    PNG
    media_image6.png
    394
    538
    media_image6.png
    Greyscale
),
the separate crushable element (concentrically arranged lips 8a; P45:2, Figs. 1b,2 and further disclosing “the sealing lips 8a preferably arranged at a distance d2 each other”; P49:1-2, Fig. 1b, and “sealing member 8 which is arranged at the rim portion 2 of the capsule 1”; P41:1-2) is made of aluminum (The body and rim portion of the capsule preferably made of a metal such as e.g. aluminum; P31:1-3) having an effective density (the volume density of “the lips”; P46:6-9, Fig. 1b) of 10% Al (based on the citation “distance (d2) can be equal between two adjacent lips. Alternatively, distance (d2), as well as thickness (t) and height (h) of the lips, may be varied in order to further adjust the sealing properties of the sealing member.”; P29:1-5, further disclosing Distance d is between 1 and 3 mm. The average thickness (t) of each lip is preferably between 0.2 and 1.0 mm; P46:6-9 so that taking d2=2 mm and t=0.2 mm, the volume ratio in percentage is (t/d2)*100=0.2/(2)*100=0.1*100= 10%; P46:6-9, Fig. 1b).

	The advantage of using Ryser’s “concentrically arranged lips 8a which is arranged at the rim portion 2 of the capsule 10” is, first, to produce a coffee beverage by having hot water under pressure enter the capsule and draining a coffee beverage from the capsule” without a leakage and, second, to make use of the well-known soft and ductile material property of aluminum compared to those of the popular steel as a sealing member between the squeezing mechanical members.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention as made to modify Yoakim in view of Pitolaj and Jackman with Ryser by replacing Yoakim’s capsule 1 having a sealing member 8 with Ryser’s “concentrically arranged lips 8a which is arranged at the rim portion 2 of the capsule 10” in order first, to produce a coffee beverage by having hot water under pressure enter the capsule and draining a coffee beverage from the capsule” without a leakage and, second, to make use of the well-known soft and ductile material property of aluminum compared to those of the popular steel as a sealing member between the squeezing mechanical members.

	 Regarding claim 3, Yoakim in view of Pitolaj and Jackman discloses
(Yoakim: a sealing member 8 having a non-symmetrical, i.e. L-shaped cross-section; Page 16, lines 34-36, Fig. 6) is a ring (Yoakim: the circumferential shape of the “L-shaped cross-section”; Page 16, lines 34-36, Fig. 6) provided on the surface (Yoakim: top surface of “the flange-like rim 6”; Page 16, line 31) of the outwardly extending flange (Yoakim: the flange-like rim 6; Page 16, line 31) opposite the cover (Yoakim: a foil member 5; Page 10, line 17 further disclosing “the rest of the capsule (4, 5) is made of non- rubber elastic material and/or metal such as aluminium”; Page 22, lines 19-20), said ring having an outer diameter (the outer circumferential shape of the “L-shaped cross-section”; Page 16, lines 34-36, Fig. 6), an inner diameter (Yoakim: the inner circumferential shape of the “L-shaped cross-section”; Page 16, lines 34-36, Fig. 6), a thickness (Yoakim: the thickness of the outer-most circumference of the “L-shaped cross-section”; Page 16, lines 34-36, Fig. 6) and a mass (Yoakim: the mass of the “L-shaped cross-section”; Page 16, lines 34-36, Fig. 6), said ring surrounding the side wall (Yoakim: the side wall 7; Page 16, lines 33).

	Yoakim discloses “said ring having an outer diameter, an inner diameter, a thickness and a mass  said ring surrounding the side wall” as mapped above, but Yoakim in view of Pitolaj, Jackman and Ryser is silent regarding

an outer diameter of 34 mm, an inner diameter of 30 mm, a thickness of 1 mm and a mass of 0.07 grams

	Yoakim discloses the claimed invention except for an outer diameter of 34 mm, an inner diameter of 30 mm, a thickness of 1 mm and a mass of 0.07 grams.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select an optimal value of the mechanical parameters of a sealing member suiting a user specific application without changing the 

	The advantage of using Ryser’s “concentrically arranged lips 8a which is arranged at the rim portion 2 of the capsule 10” is, first, to produce a coffee beverage by having hot water under pressure enter the capsule and draining a coffee beverage from the capsule” without a leakage and, second, to make use of the well-known soft and ductile material property of aluminum compared to those of the popular steel as a sealing member between the squeezing mechanical members.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention as made to modify Yoakim in view of Pitolaj and Jackman with Ryser by replacing Yoakim’s capsule 1 having a sealing member 8 with Ryser’s “concentrically arranged lips 8a which is arranged at the rim portion 2 of the capsule 10” in order first, to produce a coffee beverage by having hot water under pressure enter the capsule and draining a coffee beverage from the capsule” without a leakage and, second, to make use of the well-known soft and ductile material property of aluminum compared to those of the popular steel as a sealing member between the squeezing mechanical members.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoakim (WO 2006/045536, IDS provided) in view of Pitolaj (US 4,913,951), Jackman (US 2005/0155991) and Ryser (EP 2,289,820) as applied to claim 3 above, and further in view of Harif (US 2018/0105355).

	 Regarding claim 4, Yoakim in view of Pitolaj, Jackman and Ryser discloses 
on a surface (Ryser: top surface of “concentrically arranged lips 8a”; P45:2, Figs. 1b,2) of the ring (Ryser: concentrically arranged lips 8a; P45:2, Figs. 1b,2 and further disclosing “the sealing lips 8a preferably arranged at a distance d2 each other”; P49:1-2, Fig. 1b, and “sealing member 8 which is arranged at the rim portion 2 of the capsule 1”; P41:1-2) opposite the outwardly extending flange (Ryser: a rim portion 2; P38:9, Figs. 1b, 3) the ring is covered with an Al-foil (Ryser: concentrically arranged lips 8a; P45:2, Figs. 1b,2 and further disclosing “the body and rim portion preferably made of a metal such as e.g. aluminum”; P31:1-3).

	Yoakim discloses “the ring” as mapped above, but Yoakim in view of Pitolaj, Jackman and Ryser is silent regarding

the ring is covered with an Al-foil

	However, Harif discloses, in the analogous field for “CAPSULE FOR USE WITH A BEVERAGE PRODUCTION MACHINE” (title, Figs. 1,2A-2B

    PNG
    media_image7.png
    339
    455
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    274
    563
    media_image8.png
    Greyscale
),

the ring (sealing member 200; P60:6 from end) is covered with an Al-foil (a layer of aluminum that seals the capsule; P60:3-2 from end, Figs. 2A-2B)

	The advantage of using Harif’s sealing member 200 with a layer of aluminum is to further seal the gap between the capsule and a capsule holder 320.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yoakim in view of Pitolaj, Jackman and Ryser with Harif by replacing Yoakim’s sealing member 8 with Harif’s sealing member 200 with a layer of aluminum in order to further seal the gap between the capsule and a capsule holder 320.

	 Regarding claim 5, Yoakim in view of Pitolaj, Jackman, Ryser and Harif discloses 
between the ring (Harif: sealing member 200; P60:6 from end) and the outwardly extending flange (Harif: a flange 115; P60:3 from end, Figs. 1-2B) an Al-foil (Harif: a layer of aluminum that seals the capsule; P60:3-2 from end, Figs. 2A-2B) is arranged.

Regarding claim 6, Yoakim in view of Pitolaj, Jackman, Ryser and Harif discloses 
on a surface (Harif: top surface of “sealing member 200”; P60:6 from end) of the ring (Harif: sealing member 200; P60:6 from end) between the ring and the side wall (Harif: an outer surface 113; P57:10, Fig. 1) an Al-foil (Harif: a layer of aluminum that seals the capsule; P60:3-2 from end, Figs. 2A-2B) is arranged.

	Regarding claim 7, Yoakim in view of Pitolaj, Jackman, Ryser and Harif discloses 
on a surface (Harif: top surface of “sealing member 200”; P60:6 from end) of the ring (Harif: sealing member 200; P60:6 from end) opposite the side wall (Harif: an outer surface 113; P57:10, Fig. 1) the ring is covered with an Al-foil (Harif: a layer of aluminum that seals the capsule; P60:3-2 from end, Figs. 2A-2B).

	Regarding claim 8, Yoakim in view of Pitolaj, Jackman, Ryser and Harif discloses 
the ring (Harif: sealing member 200; P60:6 from end) extends towards the bottom of the capsule (Harif: capsule body 100; P57:6-7, Fig. 1), said ring being provided with a sleeve (the inner surface of “sealing member 200”; P60:6 from end) provided at the inner diameter thereof.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yoakim (WO 2006/045536, IDS provided) in view of Pitolaj (US 4,913,951) and Jackman (US 2005/0155991) as applied to claim 1 above, and further in view of Burt (US 2012/0244384).

	Regarding claim 15, Yoakim in view of Pitolaj and Jackman discloses 
(a foil member 5; Page 10, line 17 further disclosing “the rest of the capsule (4, 5) is made of non- rubber elastic material and/or metal such as aluminium”; Page 22, lines 19-20) is grade 1000 series Al.

	Yoakim discloses “the aluminum” as mapped above, but Yoakim in view of Pitolaj and Jackman is silent regarding

the aluminum is grade 1000 series Al.

	However, Burt discloses, in the problem to select an aluminum material for “the beverage end closure 200 containing a substrate layer 208” (P20:2, Fig. 2

    PNG
    media_image9.png
    180
    570
    media_image9.png
    Greyscale
 wherein the spec discloses the problem to solve for “an aluminum cover 14 with a cover wall thickness including aluminum alloy, but preferably grade 1000 series Al”; P76:3-6),
the aluminum (at least one cladding layer; Claim 4, lines 1-2) is grade 1000 series Al (an aluminum alloy 1000 series; Claim 4, lines 2-3).


	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yoakim in view of Pitolaj and Jackman with Burt by replacing Yoakim’s aluminum with Burt’s at least one cladding layer made of an aluminum alloy 1000 series in order “to sustain internal pressures exceeding 90 psi without catastrophic and permanent deformation”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abegglen (US 81767141), Tanahashi (US 4533576), Werding (US 4251032).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GYOUNGHYUN BAE/Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761